Per Curiam.
On further consideration of the record in the present case, this court has reached the conclusion that the appli*291cation for the writ of certiorari to the Court of Appeals was improvidently granted. Accordingly, it is
Argued February 10, 1969
Decided May 9, 1969
Rehearing denied May 22, 1969.
Greene, Buckley, DeBieux, Moore & Jones, Ferdinand Buckley, James A. Eichelberger, Boss L. Malone, Otis M. Smith, for appellant.
Alford Wall, John Skinner, Neely, Freeman & Hawkins, for appellees. •

Dismissed.


All the Justices concur, except Almand, P. J., Undercover and Frankum, JJ., who dissent.